We do not reach any question of whether the judge might have abused his discretion in denying the defendants’ motion under Mass.R.Civ.P. 60(b)(1), 365 Mass. 828 (1974). The judge, who had presided at the trial of the matter, made no findings of fact in connection with his denial of the motion (“After evidentiary hearing — motion denied”). See the last sentence of Mass.R.Civ.P. 52(a), 365 Mass. 816 (1974); Pierce v. Board of Appeals of Carver, 3 Mass. App. Ct. 352, 353, n.4 (1975). For all that appears, the judge may not have believed some or any of the testimony offered in support of the motion.

Order denying relief from judgment affirmed.